DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16, 18, 20-22, 28, and 31-33 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fingler (US 2012/0004562, of record) in view of Chaudhuri (US 2011/0194788, of record) in view of de Boer (US 2005/0018201).
Regarding claim 16, Fingler discloses a method of imaging to be performed by an optical coherence tomography (OCT) system, the method comprising: scanning, by the OCT system ([0015]; [0018]: “Fourier domain optical coherence tomography systems”; [0037]: “BM-scan”), a flowing sample to obtain a spectral interference signal ([0011]: “flow regions”); detecting, by a detector of the OCT system (Fig. 1: “Spectrometer (detection)”, [0015]: “acquisition”), the spectral interference signal to obtain digital M-B scans of an OCT spectrum, wherein individual digital M-B scans include multiple B-scans at a same scan location ([0037]: “acquiring multiple B-scans over time…which will be called a BM-scan”); splitting, after the detecting, the digital M-B scans into a plurality of spectral bands ([0018]: “Fourier domain optical coherence tomography systems” - implies that scan data are mapped to particular spectral bands).  Fingler does not explicitly disclose creating respective flow images for individual spectral bands of the plurality of spectral bands, the flow images including flow values determined from the multiple B-scans of the respective digital M-B scans; and creating a composite flow image from the flow images for the individual spectral bands.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).  Neither Fingler nor (Figs. 2 and 6; [0080]: “spectral separating unit 112”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of de Boer to the OCT system of Fingler and Chaudhuri, as to provide a well-known manner of splitting a spectrum into a plurality of bands.
Regarding claim 18, Fingler discloses that the OCT system is a Fourier-domain OCT system ([0018]: “Fourier domain optical coherence tomography systems”).
Regarding claim 20, Fingler discloses removing a bulk motion contribution in the flow images ([0018]: “it is possible to extract the bulk motion for removal”).
Regarding claim 21, Fingler does not explicitly disclose wherein creating the composite flow image comprises: averaging the flow images within the individual spectral bands to create an average flow image for the respective individual spectral band; and averaging the averaged flow images from the plurality of spectral bands, thereby creating the composite flow image.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).
Regarding claim 22, Fingler discloses that prior to averaging the flow images within each spectral band, that flow images for each spectral band have motion noise above a threshold ([0052] - note that the claim does not positively set forth the setting above a threshold, thus the claimed threshold is interpreted to be an arbitrary value).
Regarding claim 28, Fingler discloses a system for imaging comprising: an optical coherence tomography (OCT) apparatus; and one or more processors coupled to the OCT apparatus ([0015]; [0018]: “Fourier domain optical coherence tomography systems”; [0037]: “BM-scan”) to cause the OCT apparatus to: detect a spectral interference signal (Fig. 1: “Spectrometer (detection)”, [0015]: “acquisition”) associated with a flowing sample to obtain digital M-B scans from the flowing sample ([0011]: “flow regions”), wherein individual digital M-B scans include multiple B-scans at a same scan location ([0037]: “acquiring multiple B-scans over time…which will be called a BM-scan”); and split the digital M-B scans into a plurality of spectral bands ([0018]: “Fourier domain optical coherence tomography systems” - implies that scan data are mapped to particular spectral bands).  Fingler does not explicitly disclose creating respective flow images for individual spectral bands of the plurality of spectral bands, wherein the flow images include flow values determined from the multiple B-scans of the respective digital M-B scans; and creating a composite flow image from the flow images for the individual spectral bands.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).  Neither Fingler nor Chauduri explicitly disclose that the splitting is performed using respective filters.  However, de Boer teaches using respective filters to split a (Figs. 2 and 6; [0080]: “spectral separating unit 112”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of de Boer to the OCT system of Fingler and Chaudhuri, as to provide a well-known manner of splitting a spectrum into a plurality of bands.
Regarding claim 31, Fingler does not explicitly disclose wherein, to cause the OCT apparatus to create the composite flow image from the flow images for the individual spectral bands, the one or more processors are to cause the OCT apparatus to: average the flow images within the individual spectral bands to create an average flow image for the respective individual spectral band; and average the averaged flow images from the plurality of spectral bands, thereby creating the composite flow image.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).
Regarding claim 32, Fingler discloses that the flow values are decorrelation values ([0015]; [0018]: “Fourier domain optical coherence tomography systems” - the breadth of the claim allows the spectral data values to be considered ‘decorrelation’ values because not all amplitudes at every wavelength are correlated).
Regarding claim 33, Fingler discloses that the OCT apparatus is a Fourier-domain OCT system ([0018]: “Fourier domain optical coherence tomography systems”).

Claim(s) 17, 19, 29, and 30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fingler (US 2012/0004562, of record) in view of Chaudhuri (US 2011/0194788, of record) in view of de Boer (US 2005/0018201), as applied to claims 16 and 28 above, in view of Hancock (US 2010/0174190, of record).
Regarding claim 17, neither Fingler, Chaudhuri, nor de Boer explicitly disclose that the filters are overlapping.  However, Hancock teaches applying overlapping spectral filters ([0056]…[0065]) that may be applied to OCT imaging data ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler, Chaudhuri, and de Boer, as to provide filtering at particular frequency bands (Hancock @ [0009]).
Regarding claim 19, Fingler discloses determining amplitude information for the individual spectral bands ([0018]: “Fourier domain optical coherence tomography systems”… implies that scan amplitude data are mapped to particular spectral bands).  Neither Fingler, Chaudhuri, nor de Boer explicitly disclose calculating decorrelation between amplitude information of adjacent frames for the individual spectral bands.  However, Hancock teaches applying overlapping spectral filters ([0056]…[0065]) that may be applied to OCT imaging data ([0003]), which would yield a decorrelation of signal amplitudes at the spectral regions being filtered out.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler, Chaudhuri, and de Boer, as to provide filtering at particular frequency bands (Hancock @ [0009]).
([0056]…[0065]) that may be applied to OCT imaging data ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler, Chaudhuri, and de Boer, as to provide filtering at particular frequency bands (Hancock @ [0009]).
Regarding claim 30, Fingler discloses determining amplitude information for the individual spectral bands ([0018]: “Fourier domain optical coherence tomography systems”… implies that scan amplitude data are mapped to particular spectral bands).  Neither Fingler, Chaudhuri, nor de Boer explicitly disclose calculating decorrelation between amplitude information of adjacent frames for the individual spectral bands.  However, Hancock teaches applying overlapping spectral filters ([0056]…[0065]) that may be applied to OCT imaging data ([0003]), which would yield a decorrelation of signal amplitudes at the spectral regions being filtered out.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler, Chaudhuri, and de Boer, as to provide filtering at particular frequency bands (Hancock @ [0009]).

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fingler (US 2012/0004562, of record) in view of Chaudhuri (US 2011/0194788, of record) in view of Hancock (US 2010/0174190, of record).
Regarding claim 23, Fingler discloses a method comprising: detecting, by a detector of an optical coherence tomography (OCT) system (Fig. 1: “Spectrometer (detection)”, [0015]: “acquisition”), a spectral interference signal associated with a flowing sample ([0015]; [0018]: “Fourier domain optical coherence tomography systems”; [0011]: “flow regions”) to obtain digital M-B scans of an OCT spectrum in a frequency domain, wherein individual M-B scans include multiple B-scans at a same scan location ([0037]: “BM-scan”).  Fingler does not explicitly disclose creating respective flow images for individual spectral bands of the plurality of spectral bands, the flow images including flow values determined from the multiple B-scans of the respective digital M-B scans; and combining the flow images for the plurality of spectral bands, thereby creating a composite flow image.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).  Neither Fingler nor Chaudhuri explicitly disclose creating overlapping filters covering the OCT spectrum; and filtering the OCT spectrum with the overlapping filters.  However, Hancock teaches applying overlapping spectral filters ([0056]…[0065]) that may be applied to OCT imaging data ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler and Chaudhuri, as to provide filtering at particular frequency bands (Hancock @ [0009]).
Regarding claim 24, neither Fingler nor Chaudhuri explicitly disclose that creating overlapping filters comprises creating a filter bank comprised of at least on specification.  However, Hancock teaches storing overlapping spectral filters with their own specification on ([0056]…[0065]) that may be applied to OCT imaging data ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler and Chaudhuri, as to provide filtering at particular frequency bands (Hancock @ [0009]).
Regarding claim 25, neither Fingler nor Chaudhuri explicitly disclose that the at least one specification is comprised of a bandwidth of a filter.  However, Hancock teaches storing overlapping spectral filters with their own specification on which bands are being filtered ([0056]…[0065]) that may be applied to OCT imaging data ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlapping filters of Hancock to the OCT image data of Fingler and Chaudhuri, as to provide filtering at particular frequency bands (Hancock @ [0009]).
Regarding claim 26, Fingler does not explicitly disclose averaging the flow images within the individual spectral bands to create an average flow image for the respective individual spectral band; and averaging the averaged flow images from the plurality of spectral bands, thereby creating the composite flow image.  However, Chaudhuri teaches a technique of combining images with distinct spectral bands by averaging the images across the bands ([0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image fusion of Chaudhuri to the spectral images of Fingler, as to provide a combination of multiple images with varying information to produce a representative image (Chaudhuri @ [0001]…[0003] - images of different wavelengths are fused to present overlapping features).
([0015]; [0018]: “Fourier domain optical coherence tomography systems” - the breadth of the claim allows the spectral data values to be considered ‘decorrelation’ values because not all amplitudes at every wavelength are correlated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/
Primary Examiner
Art Unit 3793